438 F.2d 517
UNITED STATES of America, Plaintiff-Appellee,v.Alvin McBRIDE, Defendant-Appellant.
No. 29957.
United States Court of Appeals, Fifth Circuit.
Feb. 10, 1971.

George M. Leppert, Louis P. Trent, New Orleans, La., for defendant-appellant.
Gerald J. Gallighouse, U.S. Atty., Joseph R. McMahon, Jr., Horace P. Rowley, III, Asst. U.S. Attys., New Orleans, La., for the United States.
Before JOHN R. BROWN, Chief Judge, and WISDOM and RONEY, Circuit judges.
PER CURIAM:


1
Alvin McBride, defendant-appellant, was indicted and convicted on a two-count indictment charging him with stealing from foreign commerce thirteen bags of coffee, in violation of 18 U.S.C. 659.  We have carefully considered the briefs and the record.  There is no merit to any of the appellant's contentions.  We note especially that there was probable cause to arrest the defendant and seize the coffee when the harbor police officer, Captain Allemand, observed the coffee in the rear of the parked truck which had been driven by the defendant.  We hold also that the trial court committed no error (1) by allowing the defendant's inculpatory statements to be admitted as evidence; (2) in his charge to the jury as to the inference to be drawn from the possession of recently stolen property; and (3) in denying the motion for judgment of acquittal.


2
The judgment is affirmed.